

116 HR 386 IH: To update the map of, and modify the maximum acreage available for inclusion in, the Florissant Fossil Beds National Monument.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 386IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Lamborn (for himself, Mr. Neguse, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo update the map of, and modify the maximum acreage available for inclusion in, the Florissant Fossil Beds National Monument. 
1.Map update; maximum acreage available for inclusion in the Florissant Fossil Beds National MonumentThe first section of Public Law 91–60 (83 Stat. 101) is amended— (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting entitled Florissant Fossil Beds National Monument Proposed Boundary Adjustment, numbered 171/132,544, and dated May 3, 2016,; and
(2)by striking six thousand acres and inserting 6,300 acres. 